Citation Nr: 0816567	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, NC


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
July 1989 Board of Veterans' Appeals (Board) decision which 
denied service connection for stomach ulcers.  

(The claims of service connection for fungal infection of the 
mouth/throat, secondary to service-connected stomach ulcer 
and helicobacter pylori infection with GERD and 
diverticulitis, and increased ratings for the stomach 
disorder and PTSD are addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1951 to January 
1954.  

The veteran, the moving party, filed an August 2007 statement 
which has been accepted as a motion to revise or reverse, on 
the basis of CUE, a July 24, 1989 Board decision which denied 
service connection for stomach ulcers.  See 38 U.S.C.A. 
§§ 5109A and 7111 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.1400, 20.1403 (2007).  

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  38 U.S.C.A. 
§ 7111(e).  Thus, as noted on the title page of this 
decision, the claims of service connection for fungal 
infection of the mouth/throat, secondary to service-connected 
stomach ulcer and helicobacter pylori infection with GERD and 
diverticulitis, and an increased rating for PTSD are 
addressed in a separate decision.  


FINDING OF FACT

The record does not reveal any kind of error of fact or law 
in the Board's July 24, 1989 decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for revision or reversal of the July 24, 1989 
Board decision on the basis of CUE have not been met. 38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1402, 20.1403 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.  

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process.").  The 
Board therefore finds that the provisions of the VCAA, and 
its implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the November 19, 1998 
Board decision on appeal.  

The veteran has alleged CUE in a July 24, 1989 Board 
decision, wherein the Board denied service connection for 
stomach ulcers.  A decision issued by the Board is final.  38 
U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  Previous determinations of the Board that are 
final and binding, including decisions of the degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).  

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the Board or that 
applicable laws and regulations were not correctly applied.  
Such a determination must be based on the record and the law 
that existed at the time of that decision.  Eddy v. Brown, 9 
Vet. App. 52 (1996).  Where evidence establishes CUE, the 
prior decision will be reversed or amended. 38 C.F.R. 
§ 3.105(a).  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  Id.  

On his original application for VA benefits, received in 
December 1957, the veteran reported a history of stomach 
ulcers beginning in January 1955, and said that he was first 
treated by a private physician in May 1955.  

Historically, the service medical records showed that the 
veteran was seen on one occasion (May 1953) for abdominal 
cramping and loose stools for the past two days.  An 
examination of the veteran's stomach was negative and 
hematology and serology studies were within normal limits.  A 
flat plate x-ray study of the abdomen in August 1953 revealed 
no unusual findings.  The service medical records showed that 
the veteran was treated for prostatitis and urethritis on 
numerous occasions from July to November 1953, but there was 
no mention of any stomach complaints or abnormalities.  The 
veteran's discharge examination in January 1954, showed an 
artificial urethral opening below an obstructed urethra, 
which was asymptomatic, but no pertinent abnormalities 
referable to any stomach problems or ulcers.  

On VA examination in February 1958, the veteran reported a 
history of treatment for stomach problems by a private 
physician since 1956, and complained of recurrent gnawing 
pain in the pit of his stomach, relieved by food intake, with 
no trouble for the past two months.  A UGI series revealed 
probable double gastric ulcer.  

A service department medical report showed that the veteran 
was hospitalized for stomach problems in March 1958.  At that 
time, the veteran reported a history of epigastric pain on an 
empty stomach beginning in October 1954, but said that his 
symptoms gradually subsided.  In May 1955, his symptoms 
returned and he went to a private physician who diagnosed him 
with an appendicitis.  His symptoms reoccurred shortly after 
an appendectomy, and he went to another doctor in January 
1956, where a UGI series revealed a gastric ulcer.  He was 
placed on a bland diet and medications with good results.  
While hospitalized, an UGI series after one week of strict 
medical attention showed accentuation of the mucosal markings 
of the stomach in the region of the antrum with considerable 
spasm and irritability of the antrum.  There was no gastric 
ulcer definitely identified and the duodenum was normal.  A 
follow-up UGI series a week later showed considerably less 
spasm.  The examiner indicated that the veteran probably had 
a gastric ulcer and should continue on his regimen for three 
to six months and be reevaluated.  

A letter from a private physician (G. A. Anderson) at 
Riverside Hospital, dated in May 1958, showed a history of 
treatment for prostatitis and an appendectomy for abdominal 
pain in 1955, and subsequent treatment for epigastric 
discomfort at Riverside Hospital since January 13, 1956.  An 
initial UGI series revealed marked mucosal thickening with 
marked spasm in the gastric antrum and slight elongation of 
the pyloric canal with marked irritability and slight 
deformity of the duodenum.  The physician opined that the 
veteran probably had a pre-pyloric or duodenal ulcer which 
had gone unrecognized for some time.  An UGI series in August 
1958 revealed evidence of an active crater in the superior 
portion of the duodenal cap and evidence of marked 
duodenitis.  When seen in October 1957, the veteran had no 
symptoms and was following his dietary regime.  

Private medical records from New Hanover Memorial Hospital 
showed that the veteran was hospitalized on several occasions 
in 1986, for, in part, recurrent gastrointestinal bleeding 
related to gastritis and duodenitis.  

A VA examination report, dated in September 1987, showed a 
history of ulcers with episodes of bleeding, asymptomatic, 
but that the veteran was still taking medications.  

At a personal hearing in February 1988, the veteran submitted 
copies of several private medical records showing treatment 
for stomach problems since 1963.  A letter from Dr. J. L. 
Borland, Jr., dated in May 1987, was to the effect that the 
veteran had been a patient of his since 1963, and that x-ray 
studies from Riverside Hospital showed antral scarring and 
active disease in the duodenum as early as the 1950's.  
(Parenthetically, it is noted that Dr. Borland indicated in a 
letter received in July 1987, that x-ray studies from the 
private hospital showed evidence of active disease as early 
as 1950.  However, as the veteran was not seen at Riverside 
Hospital until January 1956, it is evident that Dr. Borland's 
assertion was mistaken.)  

The evidence of records at that time of the July 1989 Board 
decision also included statements from various friends and 
family members to the effect that they recalled that the 
veteran complained of stomach problems during or shortly 
after his discharge from service.  

In July 1989, the Board considered and discussed in detail 
all of the evidence above, including the veteran's testimony 
at the personal hearing in February 1988, and concluded that 
the service medical records did not reflect any objective 
finding of a stomach ulcer in service or within one year of 
service separation.  Although there was a post-service 
diagnosis of probable duodenal ulcer in January 1956, and 
confirmed evidence of active ulcer disease in August 1956, 
the Board determined that all the evidence, including that 
pertinent to service, established that the disease was not 
present in service or shown within one year of service 
separation.  

The veteran does not contend nor does the record show that 
the correct facts, as they were known at the time, were not 
before the adjudicator.  The service medical records and 
numerous post service medical records pertaining to the 
veteran's treatment for stomach problems were before the 
Board in July 1989.  The Board concluded that service 
connection was not warranted on a direct or presumptive basis 
based on the evidence of record.  At that time, there was no 
medical opinion that the veteran had stomach ulcers in 
service or within one year of discharge from service.  In the 
current case, the veteran essentially disagrees with how 
facts were weighed or evaluated.  However, mere disagreement 
with the weighing of medical evidence does not amount to CUE.  
See Russell, 3. Vet. App. at 313-14.  

The laws and regulations in effect in July 1989 provided that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, ulcers will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Board properly applied VA law and 
regulations and concluded that the service medical records 
did not reflect any objective finding of a stomach ulcer nor 
was there any objective evidence or diagnosis within one year 
of service separation.  Although there was a post-service 
diagnosis of probable duodenal ulcer in January 1956 and 
confirmed evidence of active ulcer disease in August 1956, 
the Board determined that all the evidence, including that 
pertinent to service, established that the disease was not 
present in service or shown within one year of service 
separation.  The Board's determination was supported by the 
record in existence at that time.  

The Court had stated that a claim for service connection 
generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  

The record as it stood in July 1989 did not contain an 
inservice diagnosis of stomach ulcers or a diagnosis within 
the first post-service year.  Thus, while there was a post-
service diagnosis, the Board's finding that the competent and 
probative evidence established that it was unrelated to 
service was supported by the record at that time.  Therefore, 
the Board properly applied the pertinent VA law and 
regulations, including 38 C.F.R. § 3.303(d).  

As noted, the veteran's disagreement with how the Board 
weighed the evidence does not constitute CUE.  The Board 
points out that the recent grant of service connection for 
stomach ulcers was made on the basis of more recent medical 
findings that the veteran had recurrent helicobacter pylori 
infections, and a private medical opinion that helicobacter 
pylori was almost universally present and commonly spread to 
troops in Korea.  Based on the veteran's recent assertions 
that he experienced chronic stomach problems during combat in 
1952, and the fact that duodenal ulcers are commonly 
associated with helicobacter pylori infection, reasonable 
doubt was resolved in favor of the veteran's claim and 
service connection was established for helicobacter pylori 
infection.  Thus, the record was revised from that which was 
considered by the Board in 1989 as it contained a medical 
opinion attributing the veteran's stomach ulcers with 
helicobacter pylori infection to service.  

Thus, the July 24, 1989 Board decision which denied service 
connection for stomach ulcers was based on the record and the 
law which existed at the time.  This decision did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board decision.  
Accordingly, the veteran's motion is denied.  




ORDER

The motion for revision of the July 24, 1989 Board decision 
on the basis of CUE is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


